DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 05/09/2022. Claims 1, 3-4, 9-10 and 12-13 are amended. Claims 1-13 are currently pending.
The objection to the spec. has been withdrawn due to applicant’s amendment.
The objection of claims 3, 10 and 12-13 has been withdrawn due to applicant’s amendment.
The rejection of claims 1-13 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/09/2022, with respect to the rejection(s) of claim(s) 1-4 and 7-13 under 35 U.S.C. 102(a)(1) as being anticipated by Lee; claim 5 under 35 U.S.C. 103 as being unpatentable over Lee; and claim 6 under 35 U.S.C. 103 as being unpatentable over Lee in view of Siciliano, have been fully considered but are not persuasive.
	Applicant argues Lee fails to disclose stroke adjustment, and instead teaches fixed forward and backward movement via a cam member, such that the stroke cannot be adjusted.
	In response to applicant’s argument, it is respectfully submitted the arguments are narrower than the claim limitations. The claim recites “an adjustment component… to adjust a stroke” but does not recite what aspect of the stroke is adjusted, which can include a broader interpretation than changing the length of the stroke. As evidenced by US 2005/0277973 A1 to Huang, stroke adjustments can include adjustment to length, force, rate, etc. (abstract, para. [0010]). The claim further recites “a tilt… with respect to the longitudinal direction of the device can be changed” in claim 1. Since Lee discloses cam member 123 including curved dam 124 and rotating to slide into contact with roller bearings 129a and 129b (at least para. [0091]), one of ordinary skill would’ve understood the tilt of cam member 123 to change during rotation via curvature of curved dam 124. Further, since motor 17 causes rotation and movement of cam member 123 and cam link 127, the stroke would be adjusted via contact with cam member 123 and movement of cam link 127.
Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, line 4, the phrase “a longitudinal direction” should read “the longitudinal direction”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustment component… for adjusting” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2012/0123462 A1) (all references previously of record).
	Regarding claim 1, Lee discloses (abstract; paras. [0054]-[0104]; figs. 1-19) a drive system for a hand-held device extending in a longitudinal direction (figs. 3-5 depict device extending in a longitudinal direction) for locally piercing a human or animal skin, having: 
	- a drive means adapted to provide a rotary drive movement (driving motor 17, para. [0056]; fig. 4); and 
	- a conversion mechanism (upward and downward moving means 20 including cam 23/cam member 123, paras. [0056]-[0058] and [0086]), which is coupled to the drive means for tapping the rotary drive movement and is adapted to provide a linear forward and backward movement starting from the rotary drive movement (cam member 123 coupled with driving motor 17, paras. [0060] and [0086]), the conversion mechanism having: 
		- a wobble plate arrangement (arrangement of upward and downward moving means 20, para. [0058]; figs. 4-5, 7 and 10-12) arranged on a bearing means (at least one roller bearing 129a disposed between cam link 127 and cam member 123, paras. [0083]-[0086]; figs. 10-12) and coupled via a rotary joint to a distal joint component received by the bearing means (supporting protrusions 128a and 128b, which support roller bearings 129a and 129b and therefore function as rotary joints and distal joint components received by at least one roller bearing, paras. [0085]-[0086]; figs. 10-12); 
		- a wobble plate formed on the wobble plate arrangement (cam member includes cam plate 23a, which one of ordinary skill would’ve understood to be included in cam member 123, paras. [0076] and [0083]), which during operation performs a wobbling motion due to the rotating drive motion (cam member 123 rotated based on driving motor 17, para. [0086]; figs. 1-2); 
		- a tap (connecting rod 30, para. [0076]; figs. 10-12), which is coupled to the wobble plate and adapted to provide linear forward and backward movement for tapping by engaging with the wobble plate (connecting rod 30 connects to cam member 123 via cam link 127 and reciprocates needle, para. [0076]); and 
		- an adjustment component (cam link 127, para. [0085]) which is coupled to the wobble plate arrangement (figs. 10-12) and displaceably arranged such that to adjust a stroke of the linear forward and backward movement provided at the tap, a tilt of the wobble plate with respect to the longitudinal direction of the device can be changed by displacing the adjustment component (cam link 127 and cam plate 123 controlled by motor 17, which rotates cam plate 123 including curved dam 124, therefore changing the tilt of cam member 123 when curved dam 124 is slid into contact with roller bearings 129a and 129b during displacement of cam link 127, and adjusting a stroke of upward and downward moving means 20 via this motion, which would adjust the stroke at least through contact with curvature of cam member 123 and curved dam 124 during use, see also para. [0091] describing portions of curved dam 124 coming into contact with bearings, paras. [0076], [0086] and [0096]).
	Regarding claim 2, Lee discloses the device of claim 1. Lee further discloses wherein the adjustment component is pivotally mounted on the wobble plate arrangement (cam link 127 pivotally mounted to cam member 123 via bearings 129a and 129b, which would pivot as cam member 123 rotates/translates due to movement of motor 17, paras. [0076] and [0085]-[0086]; figs. 10-12).
	Regarding claim 3, Lee discloses the device of claim 1. Lee further discloses wherein the adjustment component has a flat component whose flat sides extend in the longitudinal direction (cam link includes square-shaped link column 27a, which one of ordinary skill would’ve understood to include a flat side extending in a longitudinal direction and corresponds to the structure disclosed for the adjustment component interpreted under 112(f), para. [0062]).
	Regarding claim 4, Lee discloses the device of claim 1. Lee further discloses wherein the adjustment component is displaceably arranged on a component bearing (at least one roller bearing 129b, para. [0085]) of the bearing means, wherein the tilt of the wobble plate, relative to the longitudinal direction, can be changed by displacing the adjustment component for adjusting the stroke of the linear forward and backward movement provided at the tap (cam link 127 and cam plate 123 controlled by motor 17, which rotates cam plate 123 including curved dam 124, therefore changing the tilt of cam member 123 when curved dam 124 is slid into contact with roller bearings 129a and 129b, and adjusting a stroke of upward and downward moving means 20 via this motion, which would adjust the stroke at least through contact or non-contact with curved dam 124 during use, paras. [0076], [0086] and [0096]), wherein the component bearing is displaceable in the longitudinal direction of the device (roller bearing 129b displaceable via movement of cam member 123 and cam link 127 longitudinally through upward and downward moving means 20, para. [0086]).
	Regarding claim 7, Lee discloses the device of claim 4. Lee further discloses wherein the component bearing can be displaced following a displacement of the drive means in the longitudinal direction (roller bearing 129b displaced via displacement of motor 17, paras. [0076] and [0086]).
	Regarding claim 8, Lee discloses the device of claim 4. Lee further discloses wherein the component bearing is arranged on a component which is displaceable in the longitudinal direction relative to the drive means (roller bearing 129b arranged on cam link member 127a, which is displaceable in a longitudinal direction via movement of cam member 123, paras. [0076] and [0086]; figs. 4-5).
	Regarding claim 9, Lee discloses the device of claim 1. Lee further discloses wherein the drive means and the conversion mechanism are arranged in a housing (tattooing apparatus includes housing including at least first and second casing 12 and 13, which motor 17 and conversion mechanism as described in the rejection of claim 1 above are arranged within, paras. [0055]-[0056]; figs. 3-4), the bearing means being arranged fixedly in the housing (roller bearings snapped and coupled onto cam link 127, therefore fixedly arranged within first and second casing 12 and 13, para. [0085]).
	Regarding claim 10, Lee discloses the device of claim 1. Lee further discloses wherein the bearing means has a proximal bearing means which is proximal with respect to the drive means (roller bearing 129b which is more proximal to motor 17, fig. 10) and a distal bearing means which is distal with respect to the drive means (roller bearing 129a which is more distal to motor 17, fig. 10), the distal bearing means spaced apart from the proximal bearing means in a longitudinal direction (fig. 10).
	Regarding claim 11, Lee discloses the device of claim 10. Lee further discloses wherein the wobble plate arrangement is arranged between the proximal and distal bearing means (figs. 10-12).
	Regarding claim 12, Lee discloses the device of claim 1. Lee further discloses a drive module for a hand-held device for locally piercing a human or animal skin (figs. 4-5 and 10-12), which has the drive system according to claim 1 (see rejection of claim 1 above) and can be coupled to a needle module (needle 60, para. [0069]; fig. 4) having a piercing means for local skin piercing (needle 60 used for tattooing, which one of ordinary skill would’ve understood to pierce skin and therefore be functionally equivalent to the piercing means interpreted under 112(f), para. [0075]).
	Regarding claim 13, Lee discloses the device of claim 12. Lee further discloses a hand-held device for locally piercing a human or animal skin (fig. 3), having the drive module according to claim 12 (see rejection of claim 12 above) and the needle module coupled thereto with the piercing means for locally piercing the skin (needle 60 as described in rejection of claim 12 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
	Regarding claim 5, Lee discloses the device of claim 4. 
	However, with respect to the cited embodiment, Lee fails to disclose wherein the component bearing can be displaced in such a way as to change a distance between a rotary joint center of the rotary joint and the component bearing.
	However, in a separate embodiment, Lee teaches (paras. [0097]-[0100]; fig. 18), in the same field of endeavor, a drive system for a tattoo device including drive means (motor 17), a wobble plate arrangement (cam member 423, para. [0097]), a component bearing (at least one ball bearing 429a/b, para. [0100]) and a rotary joint including a rotary joint center (hinge H1, para. [0098]), wherein the component bearing can be displaced in such a way as to change a distance between a rotary joint center of the rotary joint and the component bearing (cam member 423 rotated, which pivots on hinge H1 to move connecting rod 430 back and forth, such that ball bearings 429a/b would change in distance relative to hinge H1, para. [0099]).
	Therefore, Lee fails to disclose the distance between the rotary joint center and the component bearing changing during displacement, but does disclose a rotary joint center and a component bearing being displaced to actuate a needle, and Lee teaches in a separate embodiment actuation of a needle including the distance between the rotary joint center of a rotary joint and the component bearing changing during displacement and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a change in distance between the rotary joint and the bearing, instead of the displacement as taught by Lee, because Lee teaches in a separate embodiment that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either mechanism to actuate the needle.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Siciliano (US 2016/0074645 A1).
	Regarding claim 6, Lee discloses the device of claim 4. 
	However, Lee fails to disclose wherein the component bearing has a bearing journal which is rotatably arranged in an associated bearing bush.
	Siciliano teaches (paras. [0027]-[0036]; figs. 1-2), in the same field of endeavor, a rotary tattoo machine including a cam wheel (200) and a component bearing (205, para. [0027]), where the component bearing has a bearing journal rotatably arranged in an associated bearing bush (bearing 205 functions as retaining element for sleeve 235 and may comprise bushing, which one of ordinary skill would’ve understood to include a journal bearing surrounding sleeve 235, which is rotatable, para. [0036]).
	Therefore, Lee fails to disclose the bearing including a journal and bushing, but teaches a rolling bearing in conjunction with a cam member, and Siciliano teaches a bearing working in conjunction with a cam member to retain rotation including a journal and bushing and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a device including a journal bearing, instead of the roller bearing as taught by Lee, because Siciliano teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either bearing structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0300615 A1 to Colton, disclosing stroke adjustment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771